Citation Nr: 0610391	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the calculated amount of 
$2,862.00, to include the issue of whether the overpayment 
was properly created.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1985 to 
July 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  This determination denied the veteran entitlement to 
waiver of recovery of an overpayment of disability 
compensation benefits in the amount of $2, 862.00.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has been in receipt of VA compensation benefits 
due to service-connected disabilities at a combined rating of 
30 percent disabling since July 1992. She has been assessed 
with an overpayment of compensation benefits because of a 
change in the status of her dependents.  According to A RO 
letter dated in September 1994, the veteran's initial 
disability award included an additional amount for her 
spouse. 

Effective in July 2002, the veteran's award of disability 
compensation benefits was adjusted due to dependency changes.  
These changes involved a previously unreported divorce in 
1995 and subsequent remarriage in September 1995 as well as 
the addition to her award of three dependent children.  In 
June 2002, the veteran was notified by the RO that these 
changes in the status of her dependents had resulted in the 
overpayment to her of compensation benefits in an amount 
calculated as $2, 862.00.

The veteran requested a waiver of the recovery of this debt, 
which was denied by the Committee in March 2003. In her 
substantive appeal to the Board, the veteran has strenuously 
challenged the validity of the debt charged against her on 
several grounds, including (but not limited to) sole 
administrative error by VA in not acting on timely submitted 
notices of changes in her dependent status. It is quite clear 
that where the question of the validity of the debt is 
asserted, this question must be decided by VA prior to making 
a determination on the issue of waiver of the indebtedness. 
Schaper v. Derwinski, 1 Vet.App. 430 (1991); see also 
VAOPGCPREC 6-98 (April 24, 1998). The RO has not developed or 
adjudicated the question of whether the overpayment at issue 
in this appeal has been properly created and assessed against 
the veteran. A remand for this purpose is therefore required 
in this case. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided an 
audit of her account in writing, which 
clearly shows the calculation of the 
overpayment. The audit and accompanying 
letter should clearly explain to the 
veteran the creation of the entire amount 
of the overpayment assessed against her.  
She should be provided an appropriate 
opportunity to respond.

2.  The RO should thereafter undertake any 
development it determines to be warranted 
and then adjudicate whether the 
overpayment at issue in this appeal was 
properly created and assessed against the 
veteran, including (but not limited to) 
the question of whether this debt resulted 
solely from administrative error by VA. 

3.  If an overpayment is found to have 
been properly created, the veteran should 
be allowed an opportunity to submit 
additional evidence pertinent to her 
request for waiver of recovery of the 
assessed overpayment, including a complete 
financial status report, citing all 
current income, expenses, and assets.

4.  After the actions requested above have 
been completed, the case should be 
referred to the Committee to review the 
record and reconsider the veteran's 
request for waiver pursuant to the 
principals of equity and good conscience. 
A formal, written record of the 
Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder. A supplemental 
statement of the case is not the 
appropriate means for accomplishing this 
task, under proper appellate guidelines.

5.  If the Committee's determination 
remains unfavorable to the veteran, she 
should be furnished a supplemental 
statement of the case which specifically 
addresses the issue of creation of the 
overpayment and which contains a 
recitation of the pertinent law and 
regulations governing the issue of proper 
creation, including 38 U.S.C.A. § 5112 
(West 2002); 38 C.F.R. § 1.965(a) (2005). 
This document should further reflect 
detailed reasons and bases for the 
decision reached.

When the above development has been completed, the veteran 
should be afforded the opportunity to respond thereto. 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
notified by the RO. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






